DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
Response to Amendment
The amendment filed March 9, 2022 has been entered. Claim 1 has been amended, claim 6 has been cancelled, and claims 24-29 are newly added. Claims 1, 8-21, and 24-29 are currently pending in the application. 
Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the cited references fail to render the claimed invention obvious, the Examiner respectfully disagrees. Wei, Roe, and Pettis in combination teach an integral syringe having a distal end comprising a post and collar which are dimensioned to control deformation of a patient’s skin at an injection site (e.g., Figure 2 of Wei and Figure 6C of Pettis). The prior art is designed to solve the same stated problem as the instant invention which is to control deformation of a patient’s skin at an injection site so as to limit the depth of penetration and discloses dimensions of analogous structure for achieving such a goal. The Examiner maintains that because analogous structure is taught, which is designed to achieve the same goal as the instant invention, and that the only stated criticality for such dimensions is achieving the goal of skin deformation which limits the depth of penetration (see e.g., instant disclosure ¶ [0012]), one of ordinary skill in the art would .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 25-26 should be amended to change the phrase “distal and face” to “distal end face.” Claim 26 is objected to because of the following informalities: the claim should be amended to replace “or” with “of.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 9,445,838) in view of Roe (US 2004/0097883), and further in view of Pettis et al. (US 2003/0050602).
Regarding claims 1 and 24-29, Wei et al. (henceforth Wei) discloses an integral syringe (1, 10; Col. 2, lines 35-39 disclose the hub as being integrally formed with the injector body) having a hub (10) comprising, a syringe barrel having an open proximal end comprising a plunger (though not depicted it is considered as part of the pen injector device as it discloses a generalized pen-type injector having a barrel with a medicament and an intention to deliver said medicament through the distal end and into a 
Pettis et al. (henceforth Pettis) teaches an injection device with a skin engaging surface geometry wherein the relative dimensions of the collar (ring 12) and post (hub 16) are varied relative to one another to achieve the desired skin tensioning during an injection (¶ [0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the collar and post diameters along with the length of the post relative to the length of the collar in the claimed range of sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this manner one of ordinary skill in the art would have considered forming the features in the claimed ranges and dimensions depending on the end use of the device and with a reasonable expectation of success so as to arrive at a device with the claimed measurements. It is further noted that Pettis contemplates varying the dimensions of the distal skin contacting features while utilizing a microneedle injector comprising a needle of 0.53 mm (see ¶ [0038] or Pettis). Because Pettis discloses varying the relative heights of the post and collar to achieve the desired skin tensioning it would have been obvious to one of ordinary skill in the art to generate a device which provides for the claimed radius of curvature which is function of the relative heights of the post and collar as well as their diameters as claimed (as per claims 26-29). In addition, as set forth above, Wei teaches a post diameter of approximately 3 mm which is slightly outside the claimed range of 1-2 mm. 
Regarding claim 6, Wei further discloses wherein said distal end face of said post comprises a radial width (Dl) to contact the surface of the skin during insertion of the cannula into the skin of the patient, and said distal end face (36) of said collar has an axial face (distal surface of 36) oriented with respect to said post (it is co-axial) to whereby said distal face of said post and said distal and face of said collar forms a skin contact surface with a configuration to distribute an insertion force and to control deformation of the skin upon insertion of the cannula into the patient (Col. 3, lines 29-60, Col. 4, lines 24-33), and Col. 5, lines 13-22).
Regarding claim 8, Wei further discloses wherein said distal end face (34) of said post (32) is substantially flat and oriented in a plane substantially perpendicular to the longitudinal axis of said syringe barrel (Figure 2).
Regarding claim 9, Wei further discloses wherein said distal end face of said collar is substantially flat and has an outer edge with a convex rounded profile (it can be seen in Figure 2 that the outer edge of the collar is rounded as is well-known in the art when finishing skin contacting surfaces), said flat surface extending between said outer edge and an inner edge wherein said flat surface is 
Regarding claim 15, Wei further discloses wherein the distal end face (36) of said collar has an outer peripheral surface at a peripheral edge and a substantially flat annular area extending between said peripheral edge and an inner edge of said collar (to form the skin contact surface), and where said distal end face (34) of said post and said distal end face of said collar are oriented in substantially the same plane, whereby said distal end face of said post is flush with said distal end face of said collar (Col. 4, line 65-Col. 5, line 3 disclose the delta offset as zero whereby the two skin contact surfaces are coplanar).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Roe, and further in view of Horvath (US 2009/0069755).
Regarding claim 10, Wei/Pettis/Roe teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose an adhesive received in a conical recess and wherein the adhesive is substantially flush with the distal end face of the post.
Horvath teaches a pen needle device comprising a hub (e.g., 151 Figure 6D) having a terminal surface (158) and wherein a needle is secured to the hub in a conical recess (159 is tapered and comprises at least a portion of a conical recess, also see embodiment of Figure 4 wherein the recess at the distal end of the needle passing through the hub comprises a tapered or conical recess) via an adhesive which forms an outer surface substantially flush with the distal face of the hub (Paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the attachment means of the needle and hub of Wei/Pettis/Roe by utilizing an adhesive in a conical recess in the hub so as to attach the needle with a sufficient volume of adhesive while retaining the flat distal edge of the post to ensure proper engagement of the post with a patient's skin. In addition, such an .
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Roe in view of Pettis, and further in view of Hansson (US 2012/0296370).
Regarding claims 11 and 12, Wei/Roe/Pettis disclose the claimed invention substantially as set forth above for claim 1, and further disclose the syringe barrel including a flange (29) extending radially outwardly from a proximal end of the syringe barrel for gripping by a user, said flange having a proximal surface and distal surface. Wei/Roe/Pettis fail to explicitly disclose tactile members on either surface.
Hansson teaches an injector device comprising a syringe flange (grips 16) which comprises a proximal surface with at least one projecting dimple (17) and a distal surface (patient facing surface of flange) comprising a tactile member embodied as a recess (17; it is noted that Hansson uses element 17 to denote depressions, elevations, or other anti-slip means in general; see Paragraph [0036]; it can be seen in Figure 3 that elements 17 are recesses, however, Hansson clearly discloses protrusions as well as any combination of the two around the flange to create and anti-slip configuration).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the finger grip flange of Wei/Roe/Pettis with the anti-slip means of Hansson so as to allow a user to grip the syringe flange without slipping as taught by Hansson. As stated above, any combination of protrusions or recesses on either surface of the flange that provides for an anti-slip surface is contemplated and therefore it would have been obvious to utilize a protrusion on the proximal side and a recess on the distal side or any combination thereof.



Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783